United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
S.V., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Redding, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0377
Issued: September 10, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 9, 2014 appellant, through counsel, filed a timely appeal from a
November 12, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that his right
thumb or left ring finger conditions were caused by factors of his federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been on appeal before the Board.2 In a June 10, 2013 decision,
the Board affirmed the October 4, 2012 decision of OWCP, finding that appellant failed to meet
his burden of proof to establish that his claimed right thumb and left ring finger conditions were
caused by factors of his federal employment. The facts and history contained in the prior appeal
are incorporated herein by reference. Relevant facts include that appellant was a gastrointestinal
physician who filed an occupational disease claim, alleging that his repeated use of an endoscope
contributed to injuries to his right thumb and left ring finger. OWCP informed him of the
deficiencies in the medical evidence and what was needed to establish his claim in a letter dated
August 10, 2012.
Appellant submitted a March 29, 2013 report from Dr. Stephen Ferraro, a Board-certified
orthopedic surgeon, who advised that appellant presented with left and right hand pain.
Dr. Ferraro diagnosed pain in right limb. On April 10, 2013 he stated that appellant was being
evaluated for a follow up on the right thumb and a new problem on the right elbow. Dr. Ferraro
advised that appellant’s right trigger thumb was ok, his carpometacarpal (CMC) joint was better
with an injection. Appellant also had tennis elbow and shoulder pain. Dr. Ferraro diagnosed
right shoulder pain, right lateral epicondylitis, and right hand pain.
In a June 10, 2013 statement, appellant indicated that the pain in his left hand began in
2010 and he sought treatment from an orthopedic surgeon. He noted that, at that time, he began
using thick bicycle gloves and wrist and elbow supports to reduce his injury. Appellant
explained that he performed endoscopies for the whole day, three days a week, averaging 60-per
month. He explained that, when he held the scope with the left hand, the shaft required a firm
grip and that caused a lot of squeezing and continued pressure on his hand. Appellant noted that
the equipment required that he use his left hand, fingers, and thumb to manipulate wheels and
knobs on the scope to do multiple functions. He had to use his right hand to twist the scope to
position, and advance the scope, as well as write notes in electronic medical records and use a
mouse all day to go to different parts of the electronic chart. Appellant denied having any
hobbies and also noted that he had tennis elbow pain in the past when he worked for a private
employer, Kaiser.
In a letter dated June 26, 2013, counsel requested reconsideration of the last OWCP merit
decision dated June 10, 2013 and submitted new evidence. He referenced reports from
Dr. Ferraro dated April 10 and June 17, 2013.3 Counsel argued that Dr. Ferraro opined that
appellant’s condition stemmed from overuse due to the thumb and wrist motion needed to use an
endoscope. He argued that Dr. Ferraro provided a rationalized opinion on causal relationship or,
in the alternative, was sufficient to require additional medical development.
In the June 17, 2013 report, Dr. Ferraro, noted that appellant returned for routine follow
up. He indicated that appellant’s previous work restrictions of 4.5 days of endoscopy procedures
2

Docket No. 13-555 (issued June 10, 2013).

3

Counsel also referred to a separate traumatic injury claim under File No. xxxxxx824, which was denied by
OWCP on May 31, 2013. File No. xxxxxx824 is not presently before the Board.

2

every 9 workdays, just started within the past few days, and he continued with bilateral thumb
pain. Dr. Ferraro indicated that the left ring trigger finger was not much of an issue, and
appellant had more pain on the right palmer thumb near the metacarpal phalangeal (MCP) joint.
He advised that the right thumb flexor tendon sheath steroid injection did seem to help, although
appellant still had wrist pain. Dr. Ferraro related that appellant was still performing endoscopies
with a wrist brace on, and still had pain doing it, especially with a large volume of cases. He
examined appellant and noted no right wrist swelling or other abnormality. Palpation found mild
tenderness at the radial side of the wrist, volar wrist joint, and ulnar side of the wrist. Range of
motion of the wrist was normal. Regarding the right fingers and thumb, Dr. Ferraro found that,
the cascade of the fingers was normal, there was no tenderness on palpation and range of motion
of all the fingers was normal. He diagnosed pain in limb (bilateral wrists, thumb CMC, and right
thumb MCP) and trigger finger (acquired) (left ring). Dr. Ferraro opined that appellant had
ongoing work-related thumb and wrist problems, including flexor tendinitis, and thumb CMC
joint irritability. He explained that appellant’s occupation as an endoscopist placed him at
increased risk for right hand problems, and was well documented in the medical literature.
Dr. Ferraro referred to a study in the publication Endoscopy which contained a survey revealing
19 percent thumb pain, 32 percent carpal tunnel, and/or hand pain. He opined that it appeared to
“a clear case of overuse due to the particular thumb and wrist motion required in the use of an
endoscope.” Dr. Ferraro explained that, with rest and proper activity modification, the condition
could be controlled. He noted that injections into the thumb provided relief. Dr. Ferraro advised
that appellant’s condition improved significantly when he was not performing endoscopies. He
recommended continued work restrictions. On July 17, 2013 Dr. Ferraro saw appellant for
follow up and repeated his diagnoses.
By decision dated September 23, 2013, OWCP denied modification of its prior decision.
On August 22, 2014 appellant, through counsel, requested reconsideration and submitted
new evidence. In a report dated December 2, 2013, Dr. Michael Mikulecky, a Board-certified
orthopedic surgeon, noted that appellant had a history of ankle pain, pain in the left hand at the
base of the ring finger, and pain in the right thumb. He advised that Dr. Ferraro was treating
appellant for triggering of the left ring finger and right thumb for CMC joint pain, which
appeared secondary to his line of work. Dr. Mikulecky related that appellant was a
gastrointestinal (GI) physician and performed thousands of GI scopes. He related that appellant
explained that every time the employing establishment bought new equipment, it was very hard
to break in. Appellant related that he had to use more force with his fingers and thumbs to
manipulate the GI device and he had difficulty working because of the pain. Dr. Mikulecky
explained that he recently performed surgery on another GI physician, who had a distal radius
fracture after a fall and the muscles of his forearm and hand were quite hypertrophied, especially
the flexor pollicis longus because of the multiple GI scopes he performed over the years. He
opined that his pollicis longus was double the size of that which he would see in a patient who
did not have this type of occupation. Dr. Mikulecky diagnosed tripper finger and unspecified
arthropathy of the hand. He did not recommend surgery; and advised that appellant use a brace
as needed and try to limit his activity level at work.
By decision dated November 12, 2014, OWCP denied modification of its prior decision.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged and
that any disability and/or specific condition for which compensation is claimed are causally related
to the employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.6
ANALYSIS
As a gastrointerologist, appellant performed employment activities requiring use of his
hands. His duties allegedly included performing endoscopies three days a week and averaging
60 a month. Appellant described how the endoscopies were performed and explained how he
used both hands in manipulating the equipment and writing notes. The Board finds that the first
component of fact of injury regarding the alleged employment factors is established. However,
the record contains insufficient medical evidence to establish that the claimed conditions were
causally related to work factors. The medical evidence submitted by appellant is insufficiently
rationalized to establish that his bilateral hand conditions were caused or aggravated by
endoscopic activities at work.
In a June 17, 2013 report, Dr. Ferraro provided findings which were essentially normal
and diagnosed pain in the wrists and thumbs as well as acquired left ring trigger finger. He
4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

Id.

4

opined that appellant had ongoing work-related thumb and wrist problems, including flexor
tendinitis, and thumb CMC joint irritability. Dr. Ferraro explained that appellant’s occupation as
an endoscopist placed him at increased risk for right hand problems, and such risk was
documented in medical literature. He referred to a study in the publication Endoscopy.
Dr. Ferraro opined that it appeared to “a clear case of overuse due to the particular thumb and
wrist motion required in the use of an endoscope.” However, the Board has held that newspaper
clippings, medical texts, and excerpts from publications are of no evidentiary value in
establishing the causal relationship between a claimed condition and an employee’s federal
employment. Such materials are of general application and are not determinative as to whether
the specific condition claimed is related to the particular employment factors alleged by the
employee.7 Dr. Ferraro did not specifically explain how the study applied to appellant’s
particular situation. Appellant submitted March 29 and April 10, 2013 reports from Dr. Ferraro
who treated appellant and offered diagnoses. However, the Board notes that these reports do not
address whether any factors of his employment caused a diagnosed condition.8 Consequently,
the Board finds the reports from Dr. Ferraro are insufficient to establish appellant’s claim.
In a report dated December 2, 2013, Dr. Mikulecky noted that appellant had a history of
pain in the left hand at the base of the ring finger, and pain in the right thumb. He advised that
Dr. Ferraro was treating appellant for triggering of the left ring finger and right thumb for CMC
joint pain, which appeared secondary to his line of work. Dr. Mikulecky explained that appellant
performed thousands of GI scopes in his job. Appellant related that when the employing
establishment bought new equipment, it was very hard to break in. Dr. Mikulecky noted that
appellant indicated that he had to use more force with his fingers and thumbs to manipulate the
GI device and he had difficulty working because of the pain. While he diagnosed trigger finger
and unspecified arthropathy of the hand and recommended a limit on his activity at work, he did
not provide a rationalized opinion on causal relationship. Dr. Mikulecky did not explain how
appellant’s specific work activities caused or contributed to his diagnosed condition. Noting
operative findings with regard to another patient does not explain how the specific findings apply
to appellant’s particular situation.
Appellant presented no other current medical evidence discussing how work factors
caused or contributed to a diagnosed medical condition.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.9
Causal relationship must be substantiated by reasoned medical opinion evidence, which is
appellant’s responsibility to submit.

7

William C. Bush, 40 ECAB 1064, 1075 (1989).

8

Linda I. Sprague, 48 ECAB 386 (1997) (medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of diminished probative value on the issue of causal relationship).
9

See Joe T. Williams, 44 ECAB 518, 521 (1993).

5

As there is no rationalized medical evidence explaining how appellant’s claimed hand
conditions were caused or aggravated by employment factors, appellant has not met his burden
of proof in establishing his claim.
Appellant may submit evidence or argument with a written request for reconsideration
within one year of this merit decision pursuant to 5 U.S.C § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his right
thumb or left ring finger conditions were caused by factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the November 12, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 10, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

